PER CURIAM
Defendant was charged with two counts of aggravated murder involving a double homicide at Klamath Falls and was convicted of both. The trial court merged the convictions and sentenced defendant to life imprisonment with a mandatory 30-year minimum sentence; in addition, the trial court imposed a five-year minimum sentence pursuant to ORS 161.610 because of defendant’s use of a firearm, which sentence was ordered to be consecutive to the mandatory 30-year minimum sentence.
On appeal, we modify the sentence to provide that the minimum five-year term run concurrently with the mandatory 30-year minimum sentence. State v. Walker, 68 Or App 561, 683 P2d 1006 (1984). We have reviewed defendant’s four other assignments and find no error.
Sentence modified to provide that the five-year minimum sentence run concurrently with the 30-year minimum sentence; judgment affirmed in all other respects.